 DI)('ISI()NS OF( NATIIONA. I.ABOR RL.AT'IONS BOARI)Carrawav Geriatric Centers, Inc. d/h/a NorthwayNursing Home and Hotel and Restaurant Employ-ees and Bartenders Union, Local 886, AFL-CIO.Case 10 CA 13633July 18. 1979DECISION AND ORDERBY ICHAIRMAN :ANNIN( ANI) M MIE RS JI NKINSANI) MURPIYOn January 15, 1979, Administrative law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter Respondent filed exceptionsand a supporting brief'.Pursuant to the provisions of' Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional abor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief'and has decided to affirm the rulings, findings' andI Respondent has ecepted tol certain credibility indings made bhs the Ad-minislrative Law Judge. It is the Bard's established polilcy not to o'errulean admini'tra li'e law judge's resolutions with respect to credibility unlessthe clear preponderance of all f the relevant ev idence cons nces us that theresolutions are incorrect. Standard Dn 1t/all Prdlu, 1. In .91 N Rb 544(1950}. enfd. 188 F.2d 362 (3d ('ir. 19511 We have carefully examined therecord and find no basis ir reversing his findings.The Administrative Law Judge in discrediting Irihhble found a major in-consistency as to when Glodt interviewed 'Tribble as a further indication o alack of credibility on Tribble's part. The record, however. does not support afinding that the testimony is necessarily inconsistent or contradictory. Sincethe credibility finding on Tribble also was based on her deameanor, evasive-ness. and exact duplication of Armstrong's testimony, the apparent error hthe Administrative Law Judge concerning the inconsistent or contradiclorytestimony does not affect the result.One further credibility issue also deserves comment. (;ills allegedly wasdischarged lor threatening picket line violence The Administrative l.awJudge credited Gills' and employee Lee's version of the alleged threat. (illsand ee testified that employee Brooks was nearhb when the conversationoccurred and could possibly have overheard it Respondent's witnesses,Armstrong and ribble, whom the Administrative l.aw Judge discredited fornumerous reasons. but specifically for demeanor. denied Brooks was present.Brotxks was not called as a witness. Respondent, in contending that theAdministrative I.aw Judge should have drawn an adverse inlirence from theGeneral ('ounsel's failure to call Brtoks. insists it did not call Brooks be-cause it did not know of her alleged presence at the incident until the hearingbegan In rejecting Respondent's contention, the Adninistratie l.aw Judgeconcluded that since neither party offered to explain Brooks' bsence itwould be speculative to conclude Brooks was in the cntrol of the GeneralCounsel. Respondent excepts to the Administrative law Judge's failure todraw an adverse inference.With regard to Respondent's contentention, a Iw ohbservations appear war-ranted. If Respondent considered Brt)iks' testimonly necessary or important.it could have called Broo)ks even if it meant asking for a pstponement.Moreover. i Brooks had been called and testified to the version of the inci-dent most lIavorable t Respondent (which would he the result if drasingthe inference). would this nol. i fact. further discredit Respondent's it-nesses who insisted Brooks was not present'? It ially. we are constrained tonote that the rea son Resplondent did nt know about BHrooks' alleged pres-ence is because in "investigating" the incident it did not find it necessary toobtain the versions of Lee or Gills The failure to iobtain their versions. Infact. is one of the reasons we find (;ills' discharge was pretextual in nature.Had Respondent obtained both sides of the story. t presumably would havelearned of Brotks' presence from (;ills and Lee and could have calledconclusions of the Administrative i.aw Judge and toadopt his recommended Order.ORD)tRPursuant to Section IO(c) of the National L.aborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative l aw Judge and hereby or-ders that the Respondent. ('arrawav (;eriatricCenters. Inc. d/b/a Northway Nursing Home, Bir-mingham. Alabama, its officers, agents, successors,and assigns, shall take the action set Itrth in the saidrecommended Order.iBrooks is witnless. [ ur this reason. it seeni prticil.rl tlltlLgrtlUs litResplondent. n olne hand. It cnlend it had no knowledget I Brok' pres-ence and yet Insisl that the adverse inlerence he dra. n.Nonetheless. even if we were Itl draw the requested inlerence. hlch inlight of the abose we find unnecessary) I do. we wiould still find the allegedthreat amiounted to nothing molre than prestrike rhetoric which Respondentseized upon as li pretext to discha;rge (;ills, ; uiniln achlisl, and therebywarn the employ ees it did nt look l'awra bly uptpn the Unio n or the p .sslbil-it) o1 a strike. Thus. as found hb the Adniiiustrral, e l.aw Judge, I ribhhlebrought up the subject of a strike, which had heen rumored rom Sepembniherto I)ecemher (bargaining began i June) In ddiltun. I rlhbbhic and Armi-strong apparently considered the incident so nsignificantl that the cxtlent o1Iheir conversatitn on the subject. lthough the rde hmnie toIgether, asI rlhle's comment shorll alter the incident tht "I' think ,,e'vse hecn threatcenied," to which Armstrong replied, "' thinLk s" Neither rihhble nr Arm-strong considered the incident significanl enough to ntulit Respondent.Railher. Iribble's aunt cnitacted Respondent alter Iribble mentioned theincident to her MoNreover. on cross-esalmination I rihle and Armlstromnacknowledge that (;ills explicilly stated that she ould not be the one tocalrr out the alleged threa;t inlly, ot pralmounlt significance is the tactthat Respondent. in the course ol "investigating" the alleged threat, did noteven find it necessary to obtain (ills' and I .ee's versions of the incidentSince (;ills was ahout to lose her job, it oultId appea;r onl, lair in attemlptingto determine the truth. i. i1t act, that :ere the purpose ot the invsligatinm.that Responident vitld at least have sked (;ills and tee for their sversions otthe incident hefore taking such drastic actionD)L('ISI()NSt I I l Il ( i tiI1 ( AStlNiIRMAN ZANK:I Adtnllistrative I.aw Judge: l'his casewas heard bef'ore mcin ()October 25 1978. ailt Birmingham.Alabama.Upon ;a charge filed on Mayi 2. 1978. b Holtel and Res-tauranl tnmplotees and Bartenders Union. laocal 886,AFL ('10 (hereinafter the Ulnion) a complaint Issued onMay 25. 1978, by the Acting Regional l)irector for Region10 of' the National abor Relations Board hereinafter theBoard) against ('arraway (ieriatric ('enters Inc. d/b/aNorthway Nursing Home (hereinafter the Respondent).In essence. the complaint alleges that Respondent dis-criminated against employees in violation of Section 8(a) I)and (3) of the National abhor Relations Act as amended(nereinafter the Act), by discharging its ciplot , cc letia(ills.'he Respondent iled a timel ansuer to the comnplainlt,admitting certain allegations. hilt deitn ig the substanlivceallegations that it committed an, unfair lahbor practice.243 NlRB No. 98544 NORTHWAY NURSING HOMEAll issues were fully litigated at the hearing: all partieswere represented by counsel and were aflforded full oppor-tunity to examine and cross-examine witnesses, to introduceevidence pertinent to the issues, and to engage in oral argu-ment. Post-hearing briefis have been received from theBoard's counsel for the General Counsel and from Respon-dent's counsel.' Those briefs have been considered care-fully.Upon the entire record. and from my observation of thewitnesses2and their demeanor in the witness chair, andupon substantial, reliable evidence "considered along withthe consistency and inherent prohbabhility of testimony"('niversal (lamera C(orp. ..I.R... 340 .S. 474. 496I1951)). I make the lollowing:FINDIN(;S ANt) CoN(T I SINSI. lit IPI ()Y R'S BUSINSSRespondent. an Alabama corporation ith an office andplace of business in Birmingham. Alabama. is engaged inthe operation of a nursing home for the elderly. During thecalendar year immediately preceding issuance of the com-plaint. a representative period, Respondent provided non-profit nursing home services from which it received grossrevenue in excess of $100.000. of which 75 percent was re-ceised from Medicaid.Based upon the foregoing. I conclude that the Respon-dent satisfies the Board's jurisdictional standards (see I nl-vervit Nursing Home. nc.. 168 NI.RB 263. 264 (1967)) andit will effectuate the purposes of the Act to assert jurisdic-tion herein.Respondent admits, the record reflects. and I find that itis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.I1I. Ilil lAB()R OR(,A\IZ.AIt)tN IN) t it)The parties agree, the record reflects, and I find that theUnion is a labor organization within the meaning of Section2(5) of the Act.itt. it Al t G(iEi) NtAIR I AB(OR RA( ('SA. (rcedibilitvCredibility of the respective witnesses is the crucial issueherein and determines whether the General Counsel's orRespondent's version of the facts should be adopted. Theultimate choice in making my findings of fact is based uponmy observation of the demeanor of the witnesses, theIOn November 28. 1978 (10 days after briefs were due). I receised asupplemental brief from counsel for the General Counsel N prior requestto file such a brief had been made The supplemental brief for the first timerequests that any backpay found to be due herein be awarded at the interestrate of 9 percent. I consider the supplemental brief to have been late-filedAccordingly. its contents hase been given no substantive consideration Inany event, I see no reason to depart from the Board's recent pronouncementregarding interest payments made in Florda Stel (rporautn. 231 NI.RB651 (1977).2 Upon Respondent's motion. which I granted. all emploee witnesseswere sequesteredweight of the respective evidence provided b them. estab-lished or admitted facts, and inherent probabilities and rea-sonahle inferences which may be drawn from the record asa whole. Northridge AKnittig Mills. Inc.. 223 NLRB 230(1976): Warren L. Rose Castings, Inc. d/ha 'l I & 1f (ast-ings, 231 N LRB 912 (1977): see also Goll Sltantdrd Enter-prises. Inc., 234 NLRB 618 11978X).Moreover. I have weighed all the testimony carefully,bearing in mind the tendency of witnesses in general totestitfy as to their impressions or interpretations of what wassaid rather than attempting to give verbatim accounts: andalso that even the person testitfing about his own remarksmay well tend to elucidate or express what he said or in-tended to say in language more explicit or clear than heused in the actual speech or discussion.The various testimony presented herein is replete withinstances of witnesses for each litigant providing testilonyin direct opposition to that presented bh those of opposinglitigants. I shall discuss only those conflicts of testimonywhich are relevant. On the other hand. I have neither g-nored all such testimony nor the arguments of counsel.In the credibility contest between the witnesses presentedbh the General Counsel and those on behalf of Respondent.a fair assessment of the testimony presented b each per-suades me that the versions presented by the General C(oun-sel's witnesses are most reliable. In this regard. I alt notunmindful of the conflicting evidence pertaining to the pre-cise locations of the employee participanits to the conxersa-tion during which Giills is supposed to have issued thethreat fo)r which Respondent discharged her. I find it un-necessary to resol,, e this conflict because precisely whereeach stood is irrelevant to the issue of whether or ot thethreat actuaill was made. Moreover, there exist substantialother means. described below b which to test and resolvethe veracity of the respective witnesses. I attribute the dif-tferences among the witnesses who testified where each ofthe participants in the discussion stood or sat to their per-sonal predilections nd individual differences in powers ofobservation. Thus. I give such testimony little probativevalue. More important is the demeanor, inherent consis-tency. and probability of the sum of their testimony.The General Counsel presented two employee witnesses.Thus. Gills and former employee Herbert I.ee testified.Each impressed me as forthright and candid. Viewed in-dividually, each testified in a spontaneous and direct man-ner. As will be demonstrated below. their testimony is con-sistent, inherently probable. and logical. Neither oft' themattempted to embellish his or her narration of events. Gillsand Lee had no patent relationship to each other. On theother hand, Respondent witnesses Bridgette L. Tribble andOra L. Armstrong drove together to and from work. I notethat there are minor variations between Gills' and Lee'srecitation of what was said during the conversation whereGills is supposed to have threatened employee Tribble.However. as a whole I find the testimony of Gills and Leesubstantially mutually corroborative. The variations reflectnormal differences in individual perception. In contrast.Tribble and employee witness Armstrong and witnessJames Glodt (Respondent's Administrator) appeared re-hearsed beyond mere coincidence. For example. Respon-dent sought to show that employees had been warned byRespondent that it wouhl not tolerate threats by striking545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to nonstrikers. To prove this. Glodt testifiedthat, at a meeting of employees conducted in November19771 "we (Respondent) would not tolerate" such threats.When asked to recall whether or not employees had beenwarned about threats, both Tribble and Armstrong testifiedin hec verha that Glodt advised the employees that theemployer "would no tolerate" any threats. This consistencymight be considered mere coincidence. However, I do notpass this matter off in such a perfunctory manner. As noted.Tribble and Armstrong rode to work together. All but threeof Respondent's employees had voted in favor of union rep-resentation. Armstrong and Tribble did not strike, and eachfreely admitted they were not favorably disposed towardthe Union. Each was instrumental in providing informationto Glodt upon which he based Gills' discharge. In thesecircumstances, and those to be described below. I considerthis duplication of testimony a factor detracting from theircredibility.In general, I found Tribble haughty. inconsistent, andself-contradictory: Armstrong nervous, hesitant, inconsis-tent, and self-contradictory: and Glodt inherently inconsis-tent and implausible in critical areas. The specific issuesupon which I base these conclusions follows.Tribbble was self-contradictory. An example is her narra-tion of the first thing that occurred during the confrontationbetween her and Gills. Tribble, during direct examination.insisted that Gills came into the nursing home and immedi-ately was "talking loudly." I)uring her cross-examination,however, when asked to repeat the sequence of events.Tribble testified (;ills came into the employer's premises"mumbling" something about a strike.Next, Tribble demonstrated evasiveness and an attemptto obscure all the relevant facts. When recounting the al-leged threat, Tribble, on direct examination, omitted tostate she heard Gills say that she would not be the one toimplement the alleged threat. However, during cross-exani-nation. ribble admitted that Gills said "she would not bethe one to do it. She (Gills) said that she would not be theone to give the beatings, etcetera, but they had people forthat." I consider that Tribble's omission to present the en-tire discussion between her and Gills during her direct ex-amination reflects adversely upon Tribble's credibility. Ad-ditionally, Tribble ascribed the phrase "et cetera'" to Gills. Iconclude those Latin words, in fact, belong to Tribble, notGills. I carefully observed and listened to all witnesses.Also. I have analyzed the testimony as it appears in thetranscript. The composite of those tasks makes it clear thatGills' vocabulary and manner of speaking does not reason-ably suggest the use of such phrases by Gills. The use ofthat Latin phrase is more reasonably attributed to Tribble.I consider Tribble's account of this matter as an attempt onher part to distort the facts.I find Tribble's description of what occurred after thealleged threat was made by Gills improbable. Iribble testi-fied that she was "real upset" and "scared." Armstrong.who drove home with Gills immediately after the allegedthreat was issued, testified the two of' them were in transitfbr as much as 10 minutes. However. Armstrong testifiedthat not one word regarding the alleged threat was said by'All dates hereinalter are In 1977, unless olher'lsc indicatcdeither of them. Indeed, Armstrong testified the allegedthreat was mentioned but briefly. Thus, she said that asTribble and she walked out of the employer's premises.Tribble commented "I think we've been threatened," towhich Armstrong replied "I think so." It stretches credulityto imagine that. after having been told by Goldt the Re-spondent "would not tolerate'' any threats, there would nothave been further discussion between Armstrong andTribble. Similarly, it is not unreasonable to expect that oneas distraught as Tribble claimed to have been would nothave manifested her emotions in a more vigorous and vocalmanner. Further reason to discount Tribble's characteriza-tion of the event is the fact that it was her aunt (with whomTribble resided), not Tribble. who suggested reporting theincident to Respondent.Perhaps the most glaring instance of what I consider tobe Tribble's studied effort to present her testimony in a lightmost favorable to Respondent is the inconsistency betweenher and Glodt regarding when it was that she personallyappeared before Glodt to describe the alleged threat. Thus.Tribble testified that she did lol wvork for the 2 dtai'. imme-diately succeeding the allged threat. Both Tribble andGilodt testified that Tribble had an in-person interview withGilodt to report the incident. During the interview, Tribbleprovided Glodt with a written statement of her version ofwhat had occurred.' 'ribble testified that because she wasnot scheduled to work on the 2 dass immediately succeed-ing the alleged threat, the interview with Glodt was con-ducted on the third day after (ecember 9). Glodt, how-ever, testified that he interviewed Tribble on the davioltclilatev llowing tlhe ( a/leged i ibdent. As noted, parts ofTribhle's 'ritten statement provsided Respondent were readinto the record. hut the document itself is not included.There is no indlication swhether or not Irihhble's writtenstatement had been daled. hus, the record is left with thecontraldictory verslons of' Irihhle and Glodt. In my view.those :. ri;ations inipair the rliablils of ''ribhle and (;lodt.I find Armslrong inherently iplausible in her testimonythat she andl Iribble commented to one another that they'believed the , had been threatened. As with Tribble if Gillsactually threatened them (or they believed so), it is not rea-sonable to believ the he two o them did not further discussthe situation dllring their drive home. Also, Lee and Gillstestified that the conversation in which the alleged threatwais nmade began hb (iills' invitation to I.ee to attend ascheduled union meeting on the following day. No chal-lenge has been made to G(ills' testimony in which she toldLee that she could not attend the union meeting because ofa death in her family. It is logical that L.ee expressed hissympathy to Gills. as he testified. Armstrong however, ada-mantly denied that Lee said n'tihing at any time during theconversation. In all the circumstances. I conclude this isiniplausible and adversely affects her credibility.With regard to Glodt, I have already noted the inconsis-tency between his and Tribble's ersions as to the dateTribble reported the alleged threat. Additionally, I find hisaccount of the basis for G(ills' termination spurious. Glodttestified, consistent with, and supported by. his self-serving' I hl slalcmecni was marked a (.( [xh. 5 I hc General (ounsel nter-rogatled (;Iod con crning Iis conltents, but did notl ofler the document Into,es dence546 NOR IW\ A' NI: RSIN(, I O()Mtermination letter to (ills. that he conducted an "investiga-tion" ot the alleged threat. and it ,as this "investigation"that formed the basis of the termination. Mere superficialanalysis of the totalit of e idence belies the contenliion thatthe alleged threat was the sole cause or the disciplinaryaction. Thus. the written statements provided b Armstrongand Tribble to (ilodt reflect that (iills explicitly told them itwould not be she who would implement the alleged threat.That language alone, if given a lair evaluation, vitiateswhatever threatening impact Gills' other remarks mighthave contained. Indeed. Tribble's statement possesses abroader disavowal. agreeing with G(ills' oral testionotn thatshe said none of Respondent's employees would implementthe alleged threat.Yet another reason exists for discounting (ilodt's testi-mony, in general, and his explanation of the reason for ter-mination, in particular. The extent of the so-called "investi-gation" is extremely shallow. When questioned from thebench, Glodt said he attempted to communicate with Lee.whom, Glodt knew was a participant in the conversationbetween Tribble and Gills. Glodt testified that he tele-phoned Lee at home. hut received no response. Ihis wasthe total extent of his effort in that connection. (;lodt testi-fied that he made no effort to determine whether or not leemight have been at work.Finally, if it were concluded that Tribble gave her writtenstatement to Glodt on the day following the alleged threat.that statement would have been in Glodt's possession onDecember 7. It was then that the investigation apparentl1was complete. This was before Glodt orally informed Gillsthat she was suspended "pending the investigation." In thiscontext, the 2-day hiatus between the suspension and termi-nation is unexplained. If, on the other hand. Tribble's testi-mony that she gave the written statement to Glodt on IDe-cember 9 is credited. then that statement would have beengiven him on December 9. This would be more consistentwith the date which appears on Gills' termination letter. butwould not excuse the inference, which I make from Glodt'sfailure to make a coniplete investigation, that he was satis-fied with the presentations made by Tribble and Arm-strong clearly two employees whose anti-union sentimentscould not have avoided his attention. Thus. I considerGlodt's actions to have been baseless in the circumstancesand a revelation of his anxiety to trap a known vigorousunion proponent.Several other factors bearing on credibility are notewor-thy. With regard to Tribble, I find the record contains yetanother example of evasiveness. During her direct testi-mony, Tribble said that when Gills made the alleged threat.she (Gills) pointed her finger at Tribble. During cross-ex-amination. Tribble said she was "ash.ohatel. sure" that (iillsdid this. When confronted with her pretrial affidavit.Tribble acknowledged that she told the Board's investigatorthat she was uncertain whether Gills pointed her finger.Tribble attributed this variation to having been nervousduring the interview in which she gave the affidavit to theBoard's investigating agent. I reject this explanation as un-characteristic of Tribble's overall demeanor when testifyingbefore me. Afterwards, she was self-assured. Thus, her ex-planation fails. Instead, I attribute her professed testimonialcertainty to her general desire to distort her testimony in anunfavorable way against GillsIn m assessment of the :ilness' credlhilit I haveplaced little significance on the testimons of I ribble andArmstrong to the effect that the (ills-ribble conversationw:as proloked I, Gills' h;laing irst commented that therewould be a strike on D)ecember 15. Gills denied that shemade such a; reference and also that she even kncv such adate was contemplated for a strike. I credit G(ills. In makinthis determination, I have considered the contents of dcu-ments received in e, idence ater the close of the heariIng. Inote that the December 5 letter does not constitute an olfi-cial notice that a strike sould ensue on )December 15. Next.there s nol direct c'idence that G(ills actuall' knev that theletter had been dispatched. The actual strike vote. , hichresulted in sending the I)ecember 19 oflicial notice to strike.was taken on )ecember Is. In this posture and in iev, of,G(ills' denial and rnm overall credibility resolutions, I col-sider the letters of little probative alue.Finall, in resolsing credibility. I am not unmindful thaternployee Brooks did not testift. Both Gills and I.ce testi-fied that Brooks wvas present during the Gills-lribble en-counter. Tribble and Armstrong denied that Brooks ,.aspresent. Respondent urges these circumstalnces permit anadverse inference against the General (ounsel's cause forhis failure t produce Brooks at the hearing. I disagree. Inappropriate circumstances. such inferences are permissible.Intcrviallt (Circuit, Ic. v. l lilted SItates, 306 U.S. )08 ( 1939):),1onahwtl F)rd Corporation o!/ Flu.shimg, 173 NLRB 204(1968). -lowever. it must be demonstrated that the absentwitness was in the control of the party against whom theinference is to be made. 2 Wigmore. Evivdence §286(a).Hlerein no party offered to present an explanation forBrooks' absence. In these circumstances, it would he specu-lative to conclude that Brooks was within the control of theGeneral ('ounsel. c\ccordingls I find no proper predicate tomake the requested inlerence.B. 1 I/acrieAs noted. the comnplaint alleges Gills' termination on De-cember 9 as discrilinatror r in violation of Section 8(a)1(3of the Act. The facts set forth below are a composite of thecredited testimon and undisputed facts.The Union won a Board-conducted representation elec-tion and Wias certified as the collective-bargaining repre-sentative of Respondent's employees on June 6. Collective-bargaining negotiations ensued. No contract was reachedby September. Rumors of a strike then began and appar-ently became quite prevalent into December. Actuall,. inSeptember. the bargaining unit emplosees voted to autho-rize a strike, but no date was arranged. On December 5.' After the hearing closed. Respondenl's counsel submitted an "unorpposedmotion to supplemen the record" to add lettlers dated )ecember 5 and 19from t nion Representative Race to Respondent I cnsider hls motuin as amotion to reopen the record or the limited stated purpose he mo tion isherebh granted because witnesses during the hearing ere exlmined con-cerning the suhject matter of the letters, hut the documents were not thinasallable More, ser. I conclude the record reflects the parties' ntention tohase offered these documents n es idence at the hearing had the' been avail-able Internilonol Birtherhoi ol Elctril tl H orAers Fl. L. 1/0. Irocl J64F;ithdilEir call('orpiratiton) 1 82 NlRB 66. 9 (1970) 1 have marked themotion and each oI the ehiits (Resp l-xhs. 4. 5. and 6. respectivelv .andhave made themn a part oI the official transcriptq47 I)I!('ISIONS O() NAII()NAI. LABOR Rl.AI IONS BO()AR)Race wrote the employer that unless agreement werereached on a collective-bargaining agreement by December16. "the Union will take whatever steps open to it, includ-ing a work stoppage."bOn December 6. the disputed 'I ribble-Gills consersationtook place. The credited testimony reflects that the conver-sation occurred at approximately 10:50 p.m. at the so-called hack nurses station. Gills, who was scheduled to be-gin her work shift at I p.m.. was talking to L.ee. A unionmeeting was scheduled to be held December 7. G(ills re-minded Lee of the meeting. She asked him to attend. G(illstold Lee she personally could not attend because she had togo to a funeral of a family member.While Gills and Lee were talking (in the presence of em-ployees Armstrong and Brooks) Tribble approached.Tribble commented to the effect that the employees did nothave a union because it had not yet done anything forthem. Tribble observed they had not paid any dues and said"therefore, we didn't have a union." Gills said the employ-ees did have a union, but they were still bargaining. Tribblethen declared that she would not strike and "would walkover the picket line." (iills responded "I wouldn't adviseyou to walk over the picket line because there may he some-thing or someone to stop you." Gills added that no em-ployee of Respondent would perpetrate such an event. G(illsfurther discussed the efficac of the Union. stating "It's orpoor Blacks and Whites. It will help us all." That ended theconversation. and Tribble left the premises with Armstrong.(Tribble's version of the conversation is substantially dil-lerent.7Tribble testified that she was standing at the backstation at approximately 10:40 p.m., )ecember 6. Lee andArmstrong were in the vicinity. Gills entered the premises"talking loudly something about a strike." (Gills, still talk-ing, punched her timecard and approached the back sta-tion. Tribble then testified that (Gills looked at her and an-nounced a strike was scheduled to begin on December 15.According to Tribble. GCills then said if Tribble tried tocross the picket line "they would" "beat my a-s and put meon the side of the road." Tribble testified that Gills waspointing her finger at Tribble while speaking. Tribble testi-fied she Responded "If they did that, they had better havesomebody to get them out of jail." Tribble testified Gillsreplied "We have people for that. too. We mean business."Tribble acknowledged that Cills told her she was makingher comments for her own welfare. Additionally, as notedherein, during her cross-examination. Tribble admittedGills explicitly disavowed that it was not she nor any otheremployee of Respondent who might carry out the allegedthreat.)As Tribble and Armstrong walked out of the facility.Tribble said (as already noted) "I think we've been threat-ened." to which Armstrong responded, "I think so." Tribble'This letter was not sent pursuant to Sec. 8(g) of the Act, Hence, aspreviously stated I do not consider It an official or formal strike notice.(Compare the December 5 and 15 letters.)I As indicated. I do not accept Tribble's account. It is set forth herein toclarify and explain the discussion of credibility. section III. A. supru.I Armstrong's version also specified vulgar language was used by Gills. Iconsider this reference another example of uncanny duplication of testimonybetween Armstrong and Tribble.aid Armstrong then drove home without further reerenceto the alleged threat.According to l'ribble and lodt, sometime near mid-night. ecember 6. ribble's aunt telephoned (lodt to ad-vise him of the alleged threat. As already noted. I ribblevwas equivocal on this issue. She testified. also. that she wasnot sure whether she telephoned (ilodt that night. At best.whether or not the incident was reported to (ilodt thatnight is uncertain. What is certain is that on the next day.I)ecember 7. Armstrong had an in-person discussio ni with(ilodt and gave him her written account of the allegedthreat. (As already indicated. it is not clear whether or notFribble also was interviewed by (ilodt thai day).On December 8. when (ills appeared at Respondent'spremises to begin her usual I I p.m. shill. (ilodt and Re-spondent's Director Estes met her at the timeclock. Gilodttold her to leave the premises. lie said he learned that shethreatened some employees. G(lodt told (Gills she was sus-pended until he further investigated. (I he nature of the "in-vestigation" already has been discussed).On December 9, (lodt wrote Giills she was terminatedeffective that date because he had "completed (Resptmn-dent's) ...investigation of' the threats ...(ills) ... .madeto the employees ...and concluded that ...(ills) ...made threats of hodils harm or serious injury to the em-ployees of this facility if they did not participate in a strikebeing called by the Union."On December IS the union membership voted to strike.The Union forwarded a strike notice. pursuant to) Section8(g) of the Act. to Respondent. The strike began on l)ecem-her 29.Gills, at all times material herein, was an active unionproponent and served on the I:nion's bargaining commit-lee.('. DnimlitoiThe issue before me is to determine. from the totalit ofevidence, whether the asserted reason for (;ills' terminationactually is the one 'hich motivated it. Signal Delilvr Ser-ice. nc .226 N LRB 843 1976).I find that Respondent had knowledge of Gills' unionsympathies and activity by virtue of her having participatedin face-to-Iace collective-bargaining negotiations with Re-spondent's representative.With regard to motivation, Respondent argues that therecord is devoid of evidence of its union animus. It is truethe General Counsel presented no direct evidence of prec-edent improprieties by the Respondent. The complaint al-leges no independent acts of interference, restraint. or coer-cion which might be violative of Section 8(a)(I ) of the Act.However, the Supreme Court has noted: "Specific evidenceof intent to encourage or discourage (union activity) is notan indispensable element of proof of violation of Section8(a)(3)." Radio Offi(er.v' Union /' the Conmmercial Telegra-phers Union, A FL/A. H. Bull Steatmxship C(ompan v.N.L. R. B.. 347 U.S. 17. 44 (1954).The Ninth Circuit Court of Appeals observed that in8(a)(3) cases:...the trier of fact mav inler motive from the totalcircumstances proved. Otherwise no person accused of548 N()RI WA'.\Y N RSIN( H()MEunlawflul motive who took the stand and testified to alawful moti e could be brought to book ... If he findsthat the stated motive for a discharge s false, he cer-tainly can infer that there is another motime. Morethan that, he can infer that the motive is one that theemployer desires to conceal an unlawful motive atleast where, as in this case, the surrounding facts tendto reinforce that inference.Shattuck Dnn ,WIitng ('orporation (Iron King Branch) .N. L. R B.. 362 F.2d 466. 470 (9th Cir. 1966).9 See also HeathInternational. Inc.. 196 NLRB 318 1 972).The total circumstances present here give rise to an inter-ence that G(ills' termination was motivated. at least in part.b a desire to discourage union activity. A discharge is un-lawful if it is only partially motivated by discriminatorsanimus. Florida Medical Center, hIn. d/h/ a Lallierdal-Lakes General o.spital, 227 NLRB 1412. 1414 (1977):N. L. R.B. v. Dant, et ail. 207 F.2d 165. 167 (9th Cir. 1953]. conclude that Glodt's "investigation" was wholly unilateral.lie made no serious effort to elicit the facts from all knownparticipants to the G;ills-Tribble conversation. It is evendoubtful that the investigation was initiated by a reportfrom Tribble or her aunt. Tribble's aunt did not appear as awitness. This situation presents a stronger circumstance farmaking an adverse inference against Respondent than e-ists for making an adverse inference against the GeneralCounsel. because Brooks did not testif'. It is fair to pre-sume that since Tribble resides with her aunt, there is someelement of "control" over her. Despite this. I make no ad-verse inference from the failure of Tribble's aunt to testif.Nonetheless. I take note that her failure to testify com-pounds the tenuous nature of Respondent's defense.In short. I discredit the defense because the record fails toshow that Respondent gave anything but perfunctory atten-tion to the alleged threat. Accordingly. I conclude that theasserted reason fr Gills' termination is a subterfuge to dis-guise Respondent's unlawful motivation.As indicated, I consider the words which Gills testified(in a straightforward manner) that she used to be ambigu-ous and comprise legitimate pre-strike rhetoric among em-ployees.'0Assuming. arguendo. that Gills' words actuallyconstitute an unlawful threat. I find that there exists suffti-cient evidence to demonstrate the issuance of such a threatis but a factor entering in Respondent's determination toterminate her. It is well established that even if a partialreason for a discharge is one proscribed by the Act. a viola-tion must be found. N.L.R.B. v. 7ml Wood Pontiac,. 1i(..9The Shattuck Denn principle was expressl adopted by the Board nAtlantic Metal Products. Inc. 161 NLRB 919. 922 (1966)'oSee Hickors Springs Manufacturing Co(mpaun. 239 NLRB 641 (19781.where, in the context of a preelection campaign. similar remarks ere foundinsufficient to set aside representation election resul:s In so holding. theBoard commented "we have found .. no cases ..which hold that aunion's preelection threat of possible physical violence in the event emplo-ees cross a picket line at some future remote time constilutes conduct pro-scribed by ...the Act." The instant case is not as strong as HtcrA ,n Springsbecause. herein, there has been no evidence that G(ills as an agent ol theUnion. Although Gills' remarks were uttered in a strike coniet less remotethan present in H,n Springs, Gills' lack of agenc. coupled ith herdisclaimer that anyone connected with the instant employer would commniviolent acts, remove any coerci e impact447 F.2d 383 (7th (lr. 1971 ): Dcllne .4sltlcirinl Sertt cl. nc1(222 NI.RB 462 (1976).Upon the filregoing. I find that the General ( ounsel hassustained his burden of proof that (ills was terminated bhRespondent on December 9 for discritmtinator rea:sons inviolation of Section 8(a)(3) and (I) of' the Act. ;s alleged.UIpon the basis of the aboe findings off lact and upon theentire record in the case. I make the fillowing:('i(N l t Sl(t) s ()I l.aS1. Respondent is an employer engaged in commrlercewithin the meaning of Section 2(2). (6). and (7) of1 the ct.2. The [Union is a labor organization within the meaningof Section 2(5) of the Act.3. B terminating its employ ec. letta (iills, on D)ecem-her 9 1977. Respondent discriminated against emniplo, ees inviolation of' Section 8(a(3) and ( 1) of the Act.4. The aresaid unfiair labor practices aflect crnilcrcewithin the meaning of Section 2(6) and (7] o' the Act.T R )Having fund that b the abhove-described conduct Re-spondent iolated Section 8(a)3) and ( ) of the Act. I shallrecommend it cease and desist from engaging in such con-duct i the future and affirmativels take such action as illdissipate the effects of its unfair labor practice.The Order shall require Respondent to offer letta (illsfull and immediate reinstatement to her former or substan-tially equivalent job. without prejudice to her semnorit orother rights and privileges. and to make her whole for an!loss of earnings she mas have suffered as a result o' thediscrimination b pay ment ofa sum equal to that hich shewould have earned, minus the discrimination. to the date ofRespondent's offer of reinstatement. The hackpa, and in-terest thereon shall he computed in accordance ith theBoard's established standards contained in I'. It /-o rth ( ompactc, 9(0 N LRB 289 (195()). nd fortda Steel('orporlziott, 231 NIRB 651 1977)1}Discriminator) terminti ns of emploees go to the eryheart of the Act and indicate a purpose to thwart the em-ployees' statutory rights. he instant unfair labor practicescommitted b\ Respondent potentiall\ are related t otherunfair labor practices proscribed by the Act, and the dangerof its commission in the future is to be anticipated fromnRespondent's conduct in the past. The preventive purposesof the Act will he thwarted unless the recommended Orderherein is coextensive \with the threat. Accordingl-,. to makeeffective the interdependent guarantees of Section 7 andthus effectuate the policies of the Act. the Order herein shallrequire Respondent to cease and desist from in an othermanner infringing upon the rights of emploees guaranteedin the Act. .L R.B. .Fpres Puhli.hlng C(ompavln. 312U.S. 426 (1941) ..L.R.B. .Entwitctle o.. (.. 120 F.2d532 (4th Cir. 1941 ): Pan .4 ne1riian Elterntcittinltg Co., Iti..206 NI.RB 298. n. I (1973).Upon the above findings of fact. conclusions of law. theentire record in the case. and pursuant to Section 10c} of'the Act. I herehb issue the fllowing recommnended:n See. generall. I Plumh,,,i, g Htltn, g (Co. 138 NI.RH 71h (19'62 I) I('ISI()NS () NAFI()NAI. I.ABOR RI.I.AIIONS BOARI)ORI)-R'The Respondent. ('arraway (Geriatric ('enters. Inc. d/h/aNorthway Nursing ome. its officers. agents. successors,and assigns. shall:I. ('ease and desist rom:(a) Discriminating against its employees for engaging inunion activity.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrights might he affected by a lawful union-security agree-ment in accord with Section 8(a)(3) of the Act.2. Take the lollowing affirmative action which will elffec-tuate the policies of the Act:(a) Offer Fletta (Gills immediate and full reinstatement toher former job, or it' that position no longer exists, to asubstantially equivalent position of employmenl, withoutprejudice to her seniority or other rights and privileges: andmake her whole for any loss of' pay or other benefits suf-fered by reason of Respondent's conduct found unlawful inthe manner described ahove in the section entitled "I'heRemedy .(b) Preserve and. upon request. make availahle to to theBoard or its agents. fi'r examination and copying. all pay-roll records. social security payment records, timecards.personnel records and reports. and all other records neces-sary to analyze the amount of' hackpay and interest dueunder the terms of this Order.(c) Post at its Birmingham. Alabama facility, copies ofthe attached notice marked "Appendix."' Copies of' the no-tice, on forms provided by the Regional Director for Re-gion 10, after heing duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained for 60 consecutivedays thereafter. in conspicuous places. including all places1: In the event no excepions are filed, as provided bh Sec. 10246 of theRules and Regulations of' the National abor Relations Board. the finding,.conclusions, and recommended Order herein shall, as provided n Sec 10248of the Rules and Regulatitns. be adopted by the Board and become t,findings. conclusions, and Order, and all objections shall be deemed waivedfor all purposes." In the event that this Order is enforced by a Judgment o a nitedStates (ourt of Appeals, the words n the notice reading "Posted by Order ofthe National I.ah)r Relations Board shall read "Posted Pursuant to a Judg-ment of the United States (Court of Appeals Enforcing .an Order of the Na-tional Labor Relations Boardwhere notices to employees customaril? are posted. Reatson-able steps shall he taken hy Respondent to insure that thenotices are not altered. delaced, or covered bh any oherm;aterial.(d) Nofity the Regional l)irecto for Regioln 10. in writ-ing. within 20 daNs from the date of this ()rder what stepsRespondent has taken to comply herewith.A I'PPN DI XNillt ( I IMI'I t('t I1SP)SII I) iY ORDIR ilI 1111NAII()NAI. L.AitOR R I A i()NS BIARI)An Agency of the linited States (ioveFrnillentAfter a hearing in which all parties had the opporlunit topresent their eidence, it had been decided we hrolke thelaw in certain waNs. We have heen ordered to post tllisnotice. We intend to carr oult the rder of the Board andahide h the following:The National I.ahor Rel;ltions Act gives empliyees thefollowing rights:'lo engage ill self-orgalltlaion'Io foril. join, or assist any uLio111(n'Io hbargain collectisely Ihrough reprcseLtatieswhom thes themselves selectTo engage in acti.ities together bot purposes of'collective bhargaining or to act together in order toseek improvemenl in their wa;ges. hours, workingconditions and other terms nd contllditions of' em-plo ymentTo refrain from ;ln alnd all such activities.\'1 \\11 ii sl discrilinalte a;gainst ;al of' our el-plosees hecause thcy engage inl union activities.WI \iit oflcr I letta Gills immediate and full rein-statement t her tfnrmer jobh with us. without loss of'senot it or other rights andl henefits or. ift' that job nolonger exists. then wI \\ lt I offer her employment to asubstantial l? equivalent position: and wi \'wit makeher whole. with interest. ibr all loss of pay and otherhenefits she suffered as a result of our termination ofher emploment with s oit l)ecemher 6. 1977.WI- wI I N, illn a' other manner. interfere with.restrain. or coerce any of' our employees hecause theyengage in any of the protected activities described atthe top of' this notice.CARRAVAY (jRsIAIRI( (' N t:RS, I .D)/B/ANO)RIII'\AY NtSIN(; I}(IMI550i